On Petitions for Rehearing.
PER CURIAM.
Both plaintiff in error and defendants in error have filed petitions for rehearing, the plaintiff in error, as an alternative, requesting a modification of the opinion. With respect to that of defendants in error we are of opinion that it presents nothing; that was not duly argued and considered at the hearing and in no respect *722answers the conclusion reached. We are satisfied with that conclu-. sion, and the petition is accordingly denied.
[5] Plaintiff in error urges a modification of the last paragraph of the opinion filed, or a rehearing on the question of the measure of damages referred to therein. It in suggested that the opinion invades the province of the jury, and that the decision is contrary to that of the Supreme Court in Union Naval Stores Co. v. United States, 240 U. S. 284, 36 Sup. Ct. 308, 60 L. Ed. 644. That case was before the court and duly considered. The law involved and the situations presented in the two cases are essentially different. Our conclusion upop the facts recognized the rule announced in the case cited, but the evidence showed to our satisfaction that there was no willful trespass in the case at bar.
In their original brief filed in chis case, under the heading “What is the Proper Measure of Damages,” counsel for plaintiff in error said:
“The plaintiff’s contention is not only that defendants were willful and intentional trespassers, but that they have concealed or destroyed evidence tending to the proof thereof. The facts referred to are hardly disputed now, and, as there was a demurrer to the evidence, their effect may be fully assumed.” > .
In their reply brief they again urged this issue upon the court in the following language :
“More important on this phase of review is the issue as to the measwre of damages, which we believe should be solved by allowing the highest value the property acquired while in defendants’ possession, since it is manifest from the testimony that defendants had no vestige of claim of right and no semblance of consent to excuse the trespass. * * *
“As this issue is so vitally material to the final result, we hope it will be disposed of on this review, should a new trial be awarded.”
Obviously counsel were not seeking a ruling by this court upon the abstract proposition that where the trespass is willful the owner is entitled to the product manufactured by a third person, who knowingly purchased the same from the trespasser, a doctrine already most conclusively established by the Supreme Court in Union Naval Stores Co. v. United States, supra. What counsel evidently desired, and certainly invited, was a ruling upon this concrete case presented. We complied with this request. It is hardly consistent now to say that we had no power to do so.
The rehearing and modification prayed by plaintiff in error must accordingly be denied.